 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DE VOLKSBANK N.V. fka SNS REGIO                    No. 2:19-cv-0043 MCE DB PS
      BANK N.V.,
12

13                        Plaintiff,                     ORDER
14             v.
15    NICHOLAS GEORGE BECK, an
      individual, and ANGELIQUE
16    VERSCHUUR, an individual,
17                        Defendants.
18

19            Defendants Nicholas George Beck and Angelique Verschuur are proceeding in this action

20   pro se. This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and

21   28 U.S.C. § 636(b)(1). On April 6, 2021, the assigned District Judge ordered the defendants “to

22   file a formal answer to the complaint within 28 days[.]” (ECF No. 31 at 2.) On May 5, 2021,

23   defendants filed a document purporting to “formally answer” the order of the assigned District

24   Judge and stating, in general, that defendants “agree with the” April 6, 2021 order. (ECF No. 32

25   at 1.)

26            Defendants are advised that “[a]n answer should contain whatever denials and defenses

27   are necessary to refute the material allegations of the complaint. Its function is to put the case ‘at

28   issue’ as to all important matters alleged in the complaint that the defendant does not want to
                                                        1
 1   admit.” D. ANSWER, RUTTER GROUP PRAC. GUIDE FED. CIV. PRO. BEFORE TRIAL CH. 8-D; see
 2   also United States v. Carlson, Case No. 18-cv-1598 AC, 2019 WL 4658395, at *5 (D. Or. Aug. 1,
 3   2019) (quoting Fed. R. Civ. P. 8(b)) (“an answer to a complaint should merely ‘admit or deny the
 4   allegations asserted against it by an opposing party’ and ‘state in short and plain terms its
 5   defenses to each claim asserted against it.’”). A form answer, as well as other information
 6   regarding representing yourself pro se, is available on the Court’s website. See
 7   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/representing-yourself-pro-se-
 8   litigant/.
 9           Accordingly, IT IS HEREBY ORDERED that within twenty-eight days of the date of this
10   order defendants shall file an answer to plaintiff’s complaint.
11   DATED: May 12, 2021                                    /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
